Citation Nr: 1121684	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  08-06 582A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired neuropsychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from December 1970 to September 1972.

This matter initially came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington denying entitlement to service connection for PTSD.

In June 2008, the Veteran testified during a hearing before a decision review officer (DRO) at the RO; a transcript of that hearing is of record.

In April 2010, the Board denied entitlement to service connection for PTSD.  However, recognizing that a claimant seeks service connection for symptoms regardless of how they are diagnosed or labeled, see Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009), the Board bifurcated the claim to add a claim for entitlement to service connection for an acquired neuropsychiatric disorder other than PTSD.  See Locklear v. Shinseki, No. 09-2675, 2011 WL 474693 (Vet. App. Feb. 11, 2011) (bifurcation of a claim generally is within VA's discretion).  The Board remanded the latter claim to the Appeals Management Center (AMC) for additional development, including a VA examination.  For the reasons discussed below, the examination provides an adequate basis on which to decide the claim and the AMC substantially complied with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

FINDING OF FACT

A neuropsychiatric disorder did not manifest in service or for many years thereafter, and is unrelated to service.

CONCLUSION OF LAW

An acquired neuropsychiatric disorder other than PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a March 2004 letter, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection for PTSD.  While the claim before the Board is now one for entitlement to service connection for an acquired neuropsychiatric disorder other than PTSD, the March 2004 letter explained generally how to establish entitlement to service connection, including the elements of such a claim as discussed below.  Consequently, the Board finds that the March 2004 letter satisfied the first element of the required VCAA notice even though it did not specifically identify a psychiatric disorder other than PTSD.

The March 2004 letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the March 2004 letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in April 2006 and April 2010 letters.

Contrary to VCAA requirements, some of the VCAA-compliant notice in this case was provided after the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claim in an August 2010 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  The Veteran indicated in March 2006 that he was receiving Social Security Administration (SSA) disability payments.  When the evidence indicates that the Veteran is in receipt of SSA disability payments, VA's duty to assist requires that it seek the SSA's disability determination and the medical records underlying it only when these records are relevant to the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  In this case, as indicated in the discussion below, the Veteran's claim is being denied primarily because of the lack of credibility as to his testimony regarding in-service sexual assaults that was the basis of a positive nexus opinion, as well as a lack of evidence indicating a nexus between his major depression and service.  Consequently, to the extent that SSA made a determination that the Veteran was disabled due to a psychiatric disability and may have had the Veteran examined with regard to such current disability, such a determination is not relevant to the dispositive issues in this case.  As it is conceded that the Veteran has a current psychiatric disability, the extent of that disability is not relevant to these issues.  Consequently, a remand to request records from SSA would be superfluous and unnecessary.

The Board also notes that the Veteran requested that he be afforded another RO hearing because he was not given enough time to present his case in the June 2008 hearing.  However, the transcript of the hearing does not indicate that the hearing was prematurely ended, or that the Veteran was cut off.  Indeed, on page 15 of the transcript, just prior to the end of the hearing, the Veteran stated, "I guess we've covered it all."  Moreover, the Veteran has not identified any specific facts that were omitted from his testimony.  He has repeatedly demonstrated a willingness to express himself in writing regarding his claim.  His assertion that he has not been afforded an opportunity to state his case is simply not plausible.  The duty to assist is not a license for a fishing expedition to determine if there might be some unspecified information which could possibly support a claim.  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  The Veteran has been afforded a hearing, and he has not identified with reasonable specificity why that hearing was inadequate or the nature of the testimony that was omitted.  Accordingly, the Board concludes that the Veteran has been afforded all due process, and the request for another RO hearing is denied.

Pursuant to the Board's remand, the Veteran was afforded an August 2010 VA examination as to the etiology of his major depressive disorder.  For the reasons explained below, this examination provides an adequate basis along with the other evidence for the Board to decide the claim.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for an acquired neuropsychiatric disorder other than PTSD is thus ready to be considered on the merits.

Analysis

As an initial matter, the Board will address the Veteran's contention that he engaged in combat with the enemy.  

The Veteran reported in a November 2004 mental health note that he saw combat. Also, on his claim form, the Veteran indicated that, during threats of attacks, he was stationed at one of the ship's gun mounts, exposed outside, and the night skies were continually lit up with flares, fires, constant gunfire, bombs exploding and aircraft.  Regarding casualties, the Veteran reported that there were casualties on shore.  In an October 2007 mental health note, the Veteran claimed that his stressor was that his ship was fired upon.  In a June 2008 written statement, the Veteran reported that, while assigned at a gun mount, he was exposed to flying debris occasionally. Another ship maneuvered close to shore and tracers were flying in every direction hitting the ship and lighting the sky.  He felt that he could possible be hit at any time and was disturbed, frightened, and felt like a child unable to get out of a dangerous situation.  In his June 2008 hearing testimony (page 4), the Veteran stated that he heard "shrapnel or bullets hit the deck, because tracers would fly our way and you could (knock, knock, knock), you could hear the things hitting the ship."  He also testified that he collected some of the bullets from the deck, but he has since lost them.

Significantly, none of the evidence aside from the Veteran's accounts indicates that the Veteran's ship was actually fired upon.  None of the Veteran's fellow servicemen who submitted statements in his behalf has reported such attacks, and the Veteran has not provided specific dates or times for such attacks that could support any attempt at verification.  Indeed, the Veteran conceded in his hearing testimony that "we never took hostile fire according to our records."  Moreover, while the Veteran believes he was engaged in combat, the other examples he has provided do not even imply such engagement, but merely suggest that he witnessed combat from a distance, and was present in a combat zone.  However, Section 1154 requires that the Veteran have actually participated in combat with the enemy, meaning participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Service personnel records indicate that the Veteran was not awarded any decorations indicating combat status, or any wounds resulting from combat. Although the Veteran was awarded the National Defense Service Medal, such was awarded to all personnel for honorable active service for any period between June 27, 1950 and July 27, 1954, or between January 1, 1961 and August 14, 1974.  See Manual of Military Decorations and Awards, 6-1 (Department of Defense Manual 1348.33-M, July 1990).  The Vietnam Service Medal awarded to the Veteran was also awarded to all members of the Armed Forces of the United States serving at any time between July 4, 1965 and March 28, 1973 in Thailand, Laos, or Cambodia or the airspace thereover in direct support of operations in Vietnam.

In sum, the official records do not suggest combat, the Veteran's fellow servicemen do not mention combat, and the Board is left with the Veteran's statements, which are vague and lacking in detail.  Accordingly, the Board finds the Veteran's statements less probative than the other evidence.  To the extent that he has implied or stated that he was in combat, such assertions are not credible.  Therefore, the provisions of 38 U.S.C.A. § 1154 (West 2002) regarding acceptance of lay or other evidence that an injury or disease was incurred or aggravated in combat are not applicable.

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, as noted in the Board's April 2010 decision and remand, there were psychiatric symptoms in service that were attributed to a personality disorder.   Specifically, the STRs reflect that the Veteran was referred for psychiatric evaluation in January 1972 because he lacked the motivation to do any job assignment.  The Veteran stated that he could not tolerate being away from his family and his home.  The diagnosis was inadequate personality and passive aggressive personality.  The Veteran was again evaluated in March 1972, and was complaining of a nervous problem of five months duration.  He also stated that he was depressed and believed his nervousness was related to his confinement aboard ship.  He reported that he enlisted in the Navy in order to scuba dive, and that subsequently his interest in diving had waned.  He reported that his problems in the Navy had to do with his feelings of being confined and "locked up" whenever he is underway on ship.  He grew up in a rural area and spent a great deal of time out in the woods and hills, and left to his own devices.  He also reported that he missed home.  The diagnosis was passive-aggressive personality disorder.  The examiner found a lack of motivation to advance, and that the Veteran had unrealistic expectations and motivations.  The examiner found that the Veteran was not suffering from any significant psychiatric symptomatology.  On the September 1972 discharge examination, there were normal psychiatric findings.

As personality disorders are not diseases or injuries within the meaning of the law, service connection is not warranted based on the personality disorder diagnoses made in service based on the Veteran's psychiatric symptoms.  See 38 C.F.R. § 3.303, 4.9, 4.127 (2010).  However, given that the Veteran had been diagnosed with psychiatric disorders other than PTSD post service, and the possibility that such disorder or disorders was related to the symptoms of depression in service, the Board remanded the claim for an opinion as to whether the diagnosed major depression was related to service.  The April 2010 VA examiner reviewed the claims file, conducted a psychiatric examination, and diagnosed the Veteran with chronic recurrent major depression.  He noted that the Veteran reported the onset of depression and anxiety while on board ship, and also that he was sexually abused and assaulted while on Board ship.  The examiner also noted that there was no documentation of such assault.  The examiner wrote that the Veteran presented with a seven year history of depression that "seems to have been kindled, so to speak," from an apparent sexual abuse of his son, and that he endorsed symptoms consistent with major depression.  He then wrote, "It is the undersigned's opinion that he indeed does have major depressive disorder which is at least as likely as not to be linked to his stated in service sexual assault."

In its April 2010 remand, the Board instructed that an opinion be obtained as to the etiology of any psychiatric disorder other than PTSD, and that this supporting rationale for all opinions expressed be provided.  While the April 2010 VA examiner did not give a detailed rationale for his conclusion, he did indicate that he believed the major depressive disorder was due to the in service sexual assault recounted by the Veteran.  Because the examiner indicated that the major depression was due to the in-service sexual assault rather than the Veteran's symptoms of depression or anything else in service, the Board finds that the examiner's opinion contained sufficient reasoning to substantially comply with the Board's remand instructions and was also adequate in compliance with case law.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)); Stefl  v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (a medical examiner must support his conclusion with an analysis that is adequate for the Board to consider and weigh against contrary opinions).

However, for the following reasons, the Board finds that the examiner's opinion lacks probative value and does not support a finding of service connection because it was based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  The Veteran claims that he suffered sexual assaults during service.  He indicated in his March 2006 statement that he had initially denied such assaults, but then tried talking about it with his caregivers, who dismissed it or did not want to talk about it.  He also indicated that he was reluctant to talk about these experiences with his mental health provider at that time because she was a woman.  For the following reasons, the Board finds that, while the Veteran is competent to report sexual assault in service, his testimony in this regard is not credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record).

In a December 3, 2004 general medical note, it was reported that the Veteran indicated "some suggestion of military sexual trauma."  In a December 7, 2004 mental health screening, the Veteran was asked whether he had ever experienced sexual harassment, assault or rape in the service, and he answered yes, then no.  He later changed back to yes.  In a March 2005 mental health assessment, the Veteran reported an incident of military sexual trauma.  He reported being held and groped by other serviceman while showering.  The Veteran reported that he felt terrified but managed to fight his way out of the situation.  In an April 2006 mental health assessment, the Veteran reported that two men continually harassed him and caught him in the shower and sexually assaulted him once, and they also came to his sleeping area and began to touch him.  He stated that he went to an officer and was told not to egg them on.

The hearing transcript reflects the assertion of the Veteran's representative that the Veteran "had really good performance records up until '72."  Service personnel records do in fact reflect a change in performance.  However, the assertion of the Veteran's representative as to the timing of this change is simply incorrect. The Veteran maintains that the first assault occurred in late 1971 and into 1972 (October 2006 hand-written statement). Service personnel records show that the Veteran's performance deteriorated prior to this. A February 26, 1971 entry reveals that the Veteran was removed from the UDT/SEAL program on that date by reason of lack of motivation. This is well prior to the Veteran's assertions as to the onset of sexual harassment, and well prior to the date asserted by the representative. The Veteran was evaluated in January 1972. The examiner described the Veteran as an example of normal disappointment at being away from home coupled with inadequate defense mechanisms, finding that he has little real goal structure, and has little specifically in mind for his future; and concluding that his inability to perform at a task he doesn't enjoy for any period of time is entirely understandable in view of his personality.  The Veteran has since contended that he was evaluated twice, and that he discussed sexual harassment in the first evaluation, but the paperwork was misplaced. As noted above, the STRs contain two evaluations, in January and March of 1972.  However, neither discusses or even suggests harassment. They both concluded that the Veteran lacks motivation due to a personality disorder.

The Veteran's representative also pointed to a letter from the Veteran's grandfather dated February 19, 1972 and a journal entry by his grandfather of the same date, revealing the fact that the Veteran was having a very rough time and that he received a very disturbing letter from the Veteran.  However, these writings do not indicate the nature of the Veteran's problems.  Indeed, the service records confirm that the Veteran was experiencing difficulties for reasons completely separate from his current claim of sexual assaults.  In light of these facts, and the timeline above, indicating poor performance as early as February 1971, this is not probative evidence as to the etiology of the Veteran's major depression.

In sum, the contemporaneous records do not support, but rather conflict with the Veteran's current assertions regarding the timing of the claimed sexual assaults in service. The Veteran's statements are not credible, and the Board assigns them no probative weight.

Also significant, the first record of treatment for psychiatric disability appears when the Veteran was hospitalized in September 2003 for suicidal ideation.  At that time, there was no mention of any service trauma.  He reported that he has had significant losses and stresses; and that these include the death of his wife many years ago, and the death of his 21-year-old son four years prior.  The diagnoses included major depression, chronic, recurrent, without psychotic features; however, there was no mention of the Veteran's service.  In a later therapy session, the Veteran's stressors were identified as increasing neck pain, anniversary of son's death, and probable loss of job. Three days later, it was noted that he was obsessing about Vietnam. The following month, the Veteran was again admitted for suicidal ideation.  Stressors were the death of his wife and son.

In weighing the conflicting evidence provided by the Veteran at various times, the circumstances in which the evidence was created is important.  Thus, because the Veteran was seeking medical treatment only in September 2003, it seems likely that he would report events carefully and accurately so that the hospital staff would have a fully-informed history and provide appropriate treatment.  The Board finds that the Veteran's statements made to VA mental health professionals is of greater weight than his statements made during the course of an appeal of a claim for compensation benefits.  See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  Moreover, none of the written accounts of the Veteran's fellow servicemen mention these episodes, and there is no reference in the record to a sexual assault until many years after service.  There is no doubt that the Veteran is competent to relate the information as he remembers it.  Thus, his competency is not at issue with regard to recounting the events.  Rather, it is his credibility which the Board finds is lacking.  Simply put, the September 2003 account is more convincing than the Veteran's later statements made in support of a claim for monetary benefits.

Therefore, the Veteran's statements regarding the in-service sexual assaults are not credible, and the April 2010 VA examiner's conclusion that the Veteran's major depression is related to an in-service sexual assault is of no probative value.  Reonal, 5 Vet. App. at 461.  Moreover, there is no evidence of major depression or any psychiatric disability in service other than diagnosis of a personality disorder, the separation psychiatric examination was normal.  In addition, the Veteran did not contend that there was  continuity of psychiatric symptomatology; rather, he conceded that he did not have any depression until many years after service.  For example, he wrote in his March 2006 statement, "I had not suffered any depression until my son died and our country suffered an attack on 9/11."  As to the Veteran's own statements expressing his belief in a nexus between his major depression and service, veterans are competent to testify as to some matters of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, the nature of psychiatric disorders is precisely the type of subject that the courts have held are not properly addressed by lay testimony.  Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for an acquired neuropsychiatric disorder other than PTSD.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

ORDER

Entitlement to service connection for an acquired neuropsychiatric disorder other than PTSD is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


